 


114 HRES 822 EH: Providing for consideration of the Senate amendment to the House amendment to the bill (S. 764) to reauthorize and amend the National Sea Grant College Program Act, and for other purposes; providing for consideration of the bill (S. 304) to improve motor vehicle safety by encouraging the sharing of certain information; and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 822 
In the House of Representatives, U. S.,

July 13, 2016
 
RESOLUTION 
Providing for consideration of the Senate amendment to the House amendment to the bill (S. 764) to reauthorize and amend the National Sea Grant College Program Act, and for other purposes; providing for consideration of the bill (S. 304) to improve motor vehicle safety by encouraging the sharing of certain information; and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (S. 764) to reauthorize and amend the National Sea Grant College Program Act, and for other purposes, with the Senate amendment to the House amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Agriculture or his designee that the House concur in the Senate amendment to the House amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Agriculture. The previous question shall be considered as ordered on the motion to adoption without intervening motion.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (S. 304) to improve motor vehicle safety by encouraging the sharing of certain information. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 114–61 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit with or without instructions. 
3.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on the legislative day of July 14, 2016, or July 15, 2016.   Karen L. Haas,Clerk. 